Citation Nr: 1235674	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for right hip disability.

4. Entitlement to service connection for right eye disability, described as hemianopsia and suspected glaucoma.

5. Entitlement to an increased disability rating for left hip abductor myositis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the San Juan, Puerto Rico Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a September 2006 rating decision, the RO denied service connection for right hip disability and denied an increase above the existing 40 percent disability rating for left hip abductor myositis. In a March 2008 rating decision, the RO denied service connection for hypertension. Service connection for hypertension had previously been denied. In a January 2009 rating decision the RO denied service connection for right eye disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on that the Board is deciding at this time.

In the present decision the Board grants reopening of a previously denied claim for service connection for hypertension. The issue of service connection, on the merits, for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with the denial, in a May 1993 rating decision, of service connection for hypertension.

2. Evidence received since the May 1993 rating decision includes assertions that post-service hypertension is secondary to disorders that are service-connected.

3. Right hip arthritis manifested several years after service, and was not caused or permanently worsened by service-connected left hip disability.

4. Right eye hemianopsia and suspected glaucoma manifested many years after service, and were not caused or permanently worsened by any service-connected disability.

5. Service connection has not been established for the Veteran's hypertension nor for her 2006 brain hemorrhage and aneurysm.

6. Left hip abductor myositis is manifested by limitation of motion without ankylosis; and by pain, weakness, and fatigability constituting no more than moderate muscle disability.


CONCLUSIONS OF LAW

1. The May 1993 rating decision denying service connection for hypertension is final as to that claim. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the May 1993 rating decision is new and material to a claim for service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. Right hip disability, including arthritis, was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4. Right hip arthritis is not proximately due to or the result of, and has not been aggravated by, service-connected left hip disability. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §3.310 (2011).

5. Right eye hemianopsia and suspected glaucoma were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

6. Right eye hemianopsia and suspected glaucoma are not proximately due to or the result of, and have not been aggravated by, any disability for which service connection has been established. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §3.310.

7. Left hip abductor myositis does not meet the criteria for a disability rating higher than 40 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.71a, 4.73, Diagnostic Codes 5250, 5252, 5253, 5317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant is seeking to reopen a previously denied claim by submitted new and material evidence, VCAA notice must (1) notify the claimant of the evidence and information that is necessary to reopen the claim and (2) notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in December 2005, March 2006, June 2007, April 2008, July 2008, October 2008, and July 2011. In those letters, VA advised the Veteran what information and was needed to substantiate claims for service connection, on direct and secondary bases, and claims for increased ratings. VA informed the Veteran what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran how VA establishes effective dates. In the July 2011 letter, VA advised the Veteran what constitutes new and material evidence to reopen a previously denied claim. The issues on appeal were last adjudicated in March 2012.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations.

The Veteran has not had a VA medical examination that addressed her claim for service connection for right eye disability. The Board finds, however, that no such examination in required in this case. VA has a duty to provide or obtain a medical examination or opinion if there is evidence of a current disability or symptoms of disability, evidence of an event, injury, or disease during service or during a presumptive period following service, and indication that the current disability or symptoms may be associated with the event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran has current diagnoses of right eye hemianopsia and suspected glaucoma. There is no evidence, however, that she had right eye visual field problems during service. The Veteran asserts a relationship between right eye disorders that arose many years after service and disabilities for which service connection has not been established. There is no indication that the current right eye problems may be associated with any event in service or with any service-connected disability. VA therefore does not have a duty to obtain a VA examination or opinion with respect to the right eye disability service connection claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hypertension

In a May 1993 rating decision, the RO granted service connection for left hip abductor myositis, and denied service connection for arterial hypertension. The Veteran submitted a notice of disagreement (NOD) with the disability rating assigned for left hip disability, but did not express disagreement with the denial of service connection for hypertension.

A rating decision becomes final when a claimant does not file an NOD regarding that decision within one year after a decision is issued. 38 U.S.C.A. § 7105. As the Veteran did not file an NOD with the May 1993 denial of service connection for hypertension, that decision became final.

In May 2007, the Veteran again raised a claim for service connection for hypertension. A final decision on a claim that has been denied is reopened and reconsidered if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection can also be established for a disability that is secondary to a service-connected disability. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. 38 C.F.R. § 3.310(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In the May 1993 rating decision denying service connection for hypertension finding, the RO found that the Veteran's hypertension did not have hypertension during service, and that hypertension did not manifest to a compensable degree within one year of discharge of service. In statements in support of her 2007 claim for service connection for hypertension, the Veteran has contended that her hypertension resulted from or is aggravated by her service-connected disabilities, including left hip disability and depressive disorder associated with left hip disability. A VA physician provided a May 2008 statement that the Veteran's service-connected depressive disorder exacerbates her blood pressure. The information regarding service connection on a secondary basis was not before the RO prior to the May 1993 rating decision. That information relates to unestablished facts necessary to substantiate the claim. That information thus constitutes new and material evidence. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider the service connection claim on its merits. The Board finds that the claim should be remanded to RO or AMC for the development of additional evidence, as explained in the remand section, below.

Right Hip

The Veteran contends that she has right hip disability that developed during active service or as a result of her service-connected left hip disability. As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis is one of the chronic disabilities that are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). Service connection can also be established for a disability that is secondary to a service-connected disability. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. 38 C.F.R. § 3.310(b).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can 

demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran's service medical records do not reflect any complaints or abnormal findings involving her right hip. She received treatment during service for pain in the left hip and groin and low back. After service, the Veteran sought service connection for ongoing left hip disability. A record in the claims file shows private medical treatment in January 1992 for chronic left hip pain. The RO established service connection, effective following separation from service, for left hip abductor myositis.

In April 1993, the Veteran had VA general medical and joints examinations. She reported having had left hip pain since 1990. She stated that the left hip pain radiated to the right inguinal region, right lumbar region, and buttock. She indicated that she sometimes limped due to left hip pain. On the joints examination, the examiner observed a mild left limp. There was evidence of tenderness with movement of the left hip joint and with pressure over the abductor muscles. The joints examiner provided diagnoses of left abductor myositis and left femur stress fracture.

The Veteran had a VA examination of the left hip in March 1997. At that time, there was no objective evidence of pain with any motion of the right hip.

In October 2005, the Veteran requested service connection for right hip disability. 

In December 2005, the Veteran received VA treatment for generalized weakness and other symptoms. She was diagnosed with systemic lupus erythematosus.

In February 2006, the RO received an undated letter from private physician M. E. F., M.D. Dr. F. reported that he examined the Veteran. On examination, the Veteran reported persistent pain of both hip and legs. Dr. F. found that motion was very painful in both hips.

In February 2006, bilateral hip x-rays were taken at a VA facility. The x-rays showed mild degenerative joint disease in both hips, osteopenia in both femoral necks, and calcific tendinosis of the gluteus muscle at the left greater trochanter. A March 2006 bone density study of the hips, pelvis, and spine showed mild osteopenia of the spine, and no osteopenia in the region of the femoral neck.

The Veteran has submitted statements explaining her right hip service connection claim. In October 2006, she wrote that right hip disability was caused by limitation of flexion of the thigh. In December 2006, she stated that if one hip goes bad, the other one goes bad, too. In February and May 2007, she reported that her left hip disability made it difficult to walk. She stated that she used Canadian crutches, and that all of her weight was borne by her right hip. She reported that for some time she had experienced pain in her right hip. In June 2010, she again indicated that pain in her left leg caused her to bear more weight on her right leg, causing pain in her right hip.

In August 2010, the Veteran had a VA joints examination. She reported having had a left hip disorder since 1990. She stated that her left hip disorder led her to place more weight on her right leg. She indicated that she had experienced right hip pain since 1998. She reported having pain and stiffness in both hips. She indicated that she used a walker and a wheelchair. She stated that she could not stand for more than a few minutes, and could not walk more than a few yards. The examiner observed that the Veteran's gait was antalgic, and that she had poor propulsion. In both hips there was crepitus, tenderness, pain at rest, guarding of movement, and pain with motion. The left and right hips each had ranges of motion of 80 degrees of flexion, 10 degrees of extension, and 30 degrees of abduction. The Veteran was not able to cross the left leg over the right or the right leg over the left. The examiner reviewed bilateral hip x-rays from 2006, and indicated that the x-rays showed mild degenerative joint disease of both hips.

The RO provided the August 2010 examiner with the Veteran's claims file, and asked the examiner to review the file and provide an opinion as to whether the Veteran's right hip disability was related to or aggravated by her left hip disability. In a November 2010 examination report addendum, the examiner reported having reviewed the claims file. The examiner provided the opinion that it was less likely than not that the Veteran's degenerative joint disease of the right hip was related to or aggravated by her left hip abductor myositis. The examiner stated that medical evidence did not support a finding that hip abductor myositis could cause or aggravate degenerative changes in both hips. The examiner opined that the degenerative joint disease was probably due to the normal progression of the aging process.

The Veteran does not contend that she had a right hip injury during service, nor that she had right hip symptoms during service or immediately following service. The service treatment records are silent for right hip complaints or problems. Thus, the preponderance of the evidence is against a finding that right hip disability was incurred or aggravated in service. There is no evidence that the Veteran had right hip arthritis during the year following service. Right hip arthritis was shown on x-rays in 2006, many years after service. Therefore, there is not a basis to presume that her right hip arthritis is service connected.

The Veteran contends that her left hip disability caused her to bear more weight on the right side, and that this caused right hip problems. There is evidence that in 1993 the manifestations of left hip disability included a limp. However, the VA physician who examined the Veteran and reviewed her claims file in 2010 opined that it is less likely than not that the service-connected left hip disability caused or aggravated the Veteran's right hip arthritis. On the question as to the likely effects of a joint disability on another joint, the examining physician's view carries greater weight than the view of the Veteran, a lay person. The Board thus finds that the preponderance of the evidence is against a finding that the Veteran's left hip disability caused or aggravated her right hip arthritis. The Board denies the appeal for service connection for the right hip disability.

Right Eye

The Veteran is seeking service connection for decreased visual field in her right eye which became manifest in 2006. She does not contend that any decrease in the field of vision of that eye occurred during service, and her service treatment records do not show any complaints or findings of decreased visual field or vision during service. Thus, there is no evidence that any problem with the visual field of the right eye became manifest during service.

The Veteran contends that she lost part of the field of vision in that eye due to an aneurysm that was found in 2006. Medical records show that in August 2006 the Veteran sought treatment for severe headache and other symptoms. She was found to have a subarachnoid hemorrhage in the brain as well as a basilar tip aneurysm. She received VA inpatient treatment. In statements submitted in October and November 2006, the Veteran reported the aneurysm had affected her eyesight such that she had lost peripheral vision in her right eye.

In VA outpatient treatment in August 2007, and again in February 2009, the treating physician noted that the Veteran had right hemianopsia, and that glaucoma was suspected. In a May 2008 statement, the Veteran asserted that reduced vision in her right eye was due to an aneurysm. She asserted that the aneurysm was caused by her hypertension.

The Veteran's claim for service connection for her right eye disability is based on her contentions that the disability occurred as a result of the 2006 aneurysm, that the aneurysm occurred as a result of her hypertension, and that her hypertension is service connected. Service connection has not been established for the Veteran's hypertension, but the Veteran's appeal for service connection remains pending, particularly as to the issue of whether service-connected disabilities have aggravated the hypertension. In any case, in a January 2012 rating decision, the RO found that the Veteran's brain hemorrhage and aneurysm were not service connected. The record does not indicate that the Veteran has appealed that decision. As the aneurysm and hypertension have not been established as being service connected, neither of those disorders can form a basis for secondary service connection for the right eye disability.

As the preponderance of the evidence is against service connection for the right eye disability on a direct or secondary basis, the Board denies the appeal for service connection.

Left Hip

The Veteran received treatment during service for pain in the left hip and groin and low back. After service, she sought service connection for ongoing left hip disability. The RO established service connection, effective immediately following the November 1990 separation from service, for left hip abductor myositis. The Veteran appealed the disability rating that the RO assigned. In a December 1997 decision, the Board granted a 40 percent rating for the left hip abductor myositis. The RO assigned the 40 percent rating effective immediately following the Veteran's separation from service.

In October 2005, the Veteran stated that her left hip disability had worsened. She sought a higher rating for that disability.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the Board will consider whether different ratings are warranted for different time periods.

The RO granted service connection for the Veteran's left hip abductor myositis in a May 1993 rating decision, and evaluated that disability under 38 C.F.R. § 4.73, Diagnostic Code 5317 and 38 C.F.R. § 4.71a, Diagnostic Code 5253. Beginning with a December 1997 rating decision the RO evaluated the left hip abductor myositis under Diagnostic Code 5317 and 38 C.F.R. § 4.71a, Diagnostic Code 5252. Beginning with a September 2006 rating decision the RO evaluated the disability under 38 C.F.R. § 4.73, Diagnostic Code 5327 and Diagnostic Code 5252.

Under Diagnostic Code 5317, muscle injuries of Muscle Group XVII, affecting the hip and thigh, are rated at 50 percent if severe, 40 percent if moderately severe, 20 percent if moderate, and 0 percent if slight. Muscle disabilities are classified as severe, moderately severe, moderate or slight based on the type of injury, the history and complaint, and the objective findings. 38 C.F.R. § 4.56(d). The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

Under Diagnostic Code 5253, impairment of the thigh is rated at 20 percent if abduction is limited such that motion is lost beyond 10 degrees. The impairment is rated at 10 percent if adduction is limited such that the person cannot cross their legs, or if rotation is limited such that the affected leg cannot toe-out more than 15 degrees. Under Diagnostic Code 5252, limitation of flexion of the thigh is rated at 40 percent if limited to 10 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 30 degrees, and 10 percent if limited to 45 degrees.

Diagnostic Code 5327 addresses malignant neoplasms of muscle. None of the medical evidence indicates that the Veteran has had any malignant neoplasms of muscle in her left hip area or elsewhere. Therefore, Diagnostic Code 5327 does not provide relevant criteria for evaluating the Veteran's left hip disability.

Ankylosis of the hip is rated at 60 percent or higher, depending on how favorable or unfavorable the position of the leg is. 38 C.F.R. § 4.71a. Diagnostic Code 5250.

In her October 2005 increased rating claim, the Veteran reported that disorders affecting her left and right hips were painful and caused difficulty walking and functioning in daily living. She stated that she had been provided a cane to help with walking.

As noted above, in VA treatment in December 2005 for generalized weakness and other symptoms, the Veteran was diagnosed with systemic lupus erythematosus.

Dr. F., the private physician whose account of examining the Veteran was received in February 2006, stated that motion of the Veteran's hips was very painful, and that the Veteran used Canadian (forearm) crutches.

In VA treatment, February 2006 x-rays showed mild degenerative joint disease in both hips, osteopenia in both femoral necks, and calcific tendinosis of the gluteus muscle at the left greater trochanter. A March 2006 bone density study of the hips, pelvis, and spine showed mild osteopenia of the spine, and no evidence of osteopenia in the region of the femoral neck. May 2006 rheumatology notes reflect ongoing and worsening polyarthralgias and left hip pain.

The Veteran had a VA muscles examination in August 2006. She reported chronic left hip pain of 6 out of 10 intensity, with flare-ups to 9 out of 10 intensity two to three times a week, lasting three to eight hours each. She stated that prolonged standing or sitting worsened the pain. She indicated that her usual work was nursing, and that the left hip disability had interfered with that work for about five years. She reported that she required some assistance with household duties.

The examiner noted that the Veteran's left hip muscle disorder was not due to a wound. Manual muscle testing showed left hip iliopsoas and abductor strength of 3/5. The Veteran had an antalgic gait. There was tenderness in the left hip joint and left groin area. The muscle group moved through a restricted range with discomfort and diminished endurance. The range of motion was useful, but the Veteran developed pain and fatigability with repetitive movements. On range of motion testing, the left hip had 90 degrees of flexion, painful in the last 20 degrees, with a function loss of 30 degrees due to pain. There was extension to 30 degrees, painful in the last 10 degrees. Abduction was to 10 degrees, painful throughout, with a functional loss of 15 degrees due to pain. Adduction was to 10 degrees, with a functional loss of 35 degrees due to pain. External rotation was to 15 degrees, painful throughout, with a functional loss of 45 degrees due to pain. Internal rotation was to 10 degrees, with a functional loss of 30 degrees due to pain. The examiner noted that due to pain the Veteran was unable to perform flexion, extension, abduction, or adduction of the hip against resistance, and that due to pain in the left groin area and trochanteric region she was unable to perform squatting or bending.

In statements received in 2006 and 2007, the Veteran asserted that her left hip problems had gotten worse. She indicated that she could not go up stairs, wear shoes with heels, for stand for long periods of time. In 2007, she reported that had trouble walking, and that to move around she used Canadian crutches or a wheelchair.

In a November 2007 decision, the United States Social Security Administration (SSA) found that the Veteran had been disabled since December 2004. SSA listed a primary diagnosis of affective or mood disorders, and a secondary diagnosis of osteoarthrosis.

The Veteran had a VA muscles examination in September 2008. She reported progressively worsening and painful left hip disability. She stated that she used a walker or crutches for walking. She indicated that her left leg was unstable. The examiner found that the Veteran could cross her legs, and could toe-out to greater than 15 degrees. The left hip had flexion to 80 degrees, extension to 10 degrees, abduction to 30 degrees, adduction to 15 degrees, internal rotation to 20 degrees, and external rotation to 40 degrees. There was pain at the end of each range of motion. The left hip had additional limitation of motion, due to pain, on repetitive use. It was reported that the Veteran was not employed. The examiner found that the Veteran's left hip disability prevented shopping or exercise, and severely impaired her ability to do chores or to travel.

In September and October 2008 statements, the Veteran reported that she could not cross her legs. In July 2010, she wrote that she used a wheelchair or Canadian crutches to get around.

In the August 2010 VA joints examination, the Veteran reported that her left hip disorder led her to place more weight on her right leg. She indicated that she had pain and stiffness in both hips. She indicated that she used a walker and a wheelchair. She stated that she could not stand for more than a few minutes, and could not walk more than a few yards. The examiner observed that the Veteran's gait was antalgic, and that she had poor propulsion. In both hips there was crepitus, tenderness, pain at rest, guarding of movement, and pain with motion. The range of motion of the left hip was to 80 degrees of flexion, 10 degrees of extension, and 30 degrees of abduction. The Veteran was not able to cross the left leg over the right or the right leg over the left. She was able to toe-out each leg to more than 15 degrees. There was evidence of pain and weakness in each hip. The examiner indicated that the Veteran's decreased strength in the lower extremities and severe bilateral hip pain interfered with the performance of activities of daily living.

Examinations in 2006, 2008, and 2010 showed limitation of motion of the Veteran's left hip, exacerbated by pain on motion, weakened movement, excess fatigability, and diminished endurance. Taking the exacerbating factors into consideration, the impairment of the hip still does not reach a level comparable to ankylosis. The left hip disability therefore does not meet the criteria for a rating higher than 40 percent based on limitation of motion. 

The muscle disability of the left hip came from a inflammation or strain during service; the Veteran did not sustain any wound. There are no scars or loss of muscle substance. By type of injury and history and complaint, the left hip disability does not meet the characteristics of more than slight muscle disability. Objective examination findings do support that the Veteran's left hip has diminished power and endurance, consistent with moderate or moderately severe muscle disability. Overall, the muscle disability warrants a characterization of no more than moderate.

Taking into consideration the total impairment due to joint and muscle disabilities, disability of the Veteran's left hip is not comparable to ankylosis nor to severe muscle disability. The Board therefore denies a rating higher than the existing 40 percent rating.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1). Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. When an extraschedular rating may be warranted, the case is to be referred to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. The Court has stated that, if the criteria in the rating schedule reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, a schedular rating is adequate, and it is not necessary to refer the issue for an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the effects of the Veteran's left hip disability are contemplated by the rating schedule criteria for evaluating joint and muscle impairment. The left hip disability has not resulted in frequent hospitalizations. The Veteran ceased working due to the effects of several disabilities, but the evidence does not indicate that the left hip disability, by itself, markedly interferes with her capacity for employment. The effects of the left hip disability therefore do not warrant referral for consideration of an extraschedular rating.


ORDER

A claim for service connection for hypertension is reopened.

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for right eye hemianopsia and suspected glaucoma is denied.

Entitlement to a disability rating higher than 40 percent for left hip abductor myositis is denied.


REMAND

The Veteran essentially contends that her hypertension began during service or was caused or aggravated by service-connected disabilities. Her service treatment records did not show elevated blood pressure, and a post-service medical record contains a January 1992 blood pressure reading of 100/70. On VA examination in April 1993, the Veteran reported having been on medication for hypertension, and the examiner provided a diagnosis of arterial hypertension.

More recently, the Veteran has related her hypertension to two service-connected disabilities: left hip disability and depression related to left hip disability. In a May 2008 statement, the Veteran asserted that when she has panic attacks her blood pressure increases considerably, and when her left hip is in pain her blood pressure increases. In May 2008, a VA physician wrote that the Veteran's depression and anxiety exacerbates her blood pressure. The examiner provided the opinion that the Veteran's hypertension was not caused by or a result of her service-connected left hip disability and depressive disorder. No VA examination has addressed the Veteran's assertions that her left hip disorder and depression aggravate her hypertension. The Board will remand the hypertension claim for an examination, with file review, to address that question.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issue that the Board is remanding, service connection for hypertension, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issue, service connection for hypertension, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination to address likelihood that the Veteran's service or service-connected disabilities (left hip myositis and depressive disorder) caused or aggravate her hypertension. Provide the examiner with the Veteran's claims file for review. After examining the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is related to service, or that her left hip myositis, depressive disorder, and anxiety have increased the severity of her hypertension beyond the natural progress of the disease. The examiner should explain the reasoning that led to each conclusion that he or she reached.

3. After completion of the above, review the expanded record and determine if the Veteran's remanded claim can be granted. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


